EXHIBIT 10.65
FORM OF HILL-ROM HOLDINGS, INC.
STOCK AWARD (CEO Version)
(EFFECTIVE <date>)
1. Purpose. The purpose of the Hill-Rom Holdings, Inc. Stock Award (hereinafter
called the “Award”), which is granted under the Hill-Rom Holdings, Inc. Stock
Incentive Plan (the “Plan”), is to promote profitability and growth of Hill-Rom
Holdings, Inc. (the “Company”) by offering an incentive payable in Company
common stock to <Name> (“Employee”) who contributes to such profitability and
growth.
2. Amount of Award. The Company shall cause an account to be established in the
name of the Employee (“Deferred Stock Account”), which shall be assumed to be
invested in <Units> shares (“Initial Deferred Stock Award”) of common stock, no
par value of the Company (“Common Stock”). No actual shares of Common Stock
shall be held in the Deferred Stock Account, and the number of shares of Common
Stock maintained in the Deferred Stock Account (“Deferred Stock”) shall be a
book entry which states the number of shares of Common Stock the Employee would
have a right to receive in accordance with the terms of this Award. Any cash
dividend paid on Common Stock by the Company while the Deferred Stock Account
exists will be assumed to be paid on the Deferred Stock in the Deferred Stock
Account and shall be assumed to be reinvested in Common Stock on the date of
such dividend payment, thereby increasing the number of shares of Deferred Stock
maintained in the Deferred Stock Account. Any stock dividends, stock splits and
other similar rights inuring to Common Stock shall also be assumed to inure to
the Deferred Stock, which may increase or decrease the number of shares of
Deferred Stock in the Deferred Stock Account. The Initial Deferred Stock Award
plus any increases or less any decreases due to cash dividends, stock dividends,
stock splits and any other similar rights inuring to Common Stock as set forth
in the two immediately preceding sentences shall herein after be referred to as
the “Deferred Stock Award.”
If Employee’s employment with the Company or any of its Subsidiaries (as defined
in the Plan) continues uninterrupted from the effective date of this Award
through the day after the first, second, third and fourth anniversaries of such
effective date, respectively, an amount of Deferred Stock which equals a
percentage as set forth below of the Deferred Stock Award, shall be
non-forfeitable (“Vested Deferred Stock”), and the Company shall, subject to his
election to defer receipt, deliver to him shares of Common Stock equal in number
to the number of shares of Deferred Stock which became Vested Deferred Stock on
the day after such second, third, and fourth anniversary dates as follows:

     
The day after the first anniversary date of the effective date of this Award
  25% of the Deferred Stock Award
The day after the second anniversary date of the effective date of this Award
  25% of the Deferred Stock Award
The day after the third anniversary date of the effective date of this Award
  25% of the Deferred Stock Award
The day after the fourth anniversary date of the effective date of this Award
  25% of the Deferred Stock Award

 

 



--------------------------------------------------------------------------------



 



Any Deferred Stock maintained in the Deferred Stock Account which is not Vested
Deferred Stock shall, upon the Employee’s termination of employment, be
forfeited by Employee without the payment of any consideration or further
consideration by the Company, and neither Employee nor any successors, heirs,
assigns, or legal representatives of Employee shall thereafter have any further
rights or interest in such forfeited Deferred Stock. Any fractional shares of
Vested Deferred Stock shall be rounded up to the next whole share of Vested
Deferred Stock.
Notwithstanding the schedule set forth above, Deferred Stock maintained in the
Deferred Stock Account shall become Vested Deferred Stock upon (A) the
occurrence of any one of the following events: (i) termination of Employee’s
employment with the Company, one of its Subsidiaries (as defined in the Plan) or
one of their respective divisions by reason of retirement after (a) the day
after the first anniversary date of the effective date of this Award, and
(b) attaining age fifty-five (55) and completion of five (5) years of
employment, or (ii) termination of Employee’s employment with the Company, one
of its Subsidiaries or one of their respective divisions by reason of
disability, as determined by the Compensation and Management Development
Committee of the Company’s Board of Directors (the “Committee”), or death, or
(B) the termination of Employee’s employment by the Company for any reason other
than on account of his death, disability, retirement or for Cause (as defined in
Employee’s employment agreement) or by Employee for Good Reason (as defined in
Employee’s employment agreement) (i)after the day after the first anniversary
date of the effective date of this Award and (ii) after the occurrence, but
before the third anniversary, of (a)a Change in Control (as defined in
Section 14.2 of the Plan), or (b) a sale, transfer or disposition of
substantially all of the assets or capital stock of a Subsidiary (as defined in
the Plan) or division of the Company or one of its Subsidiaries for whom the
Employee is employed at the time of such Change in Control, sale, transfer or
disposition. Notwithstanding anything herein to the contrary, the distribution
by the Company to Company shareholders of any or all of the shares of common
stock of any of its Subsidiaries (“Distribution”) shall not constitute an event
causing Deferred Stock to become Vested Deferred Stock as described in the
preceding sentence. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and/or any of its
Subsidiaries shall not be considered terminations of employment. For purposes of
this Agreement and the Plan, the Committee shall have absolute discretion to
determine the date and circumstances of termination of Employee’s employment,
and its determination shall be final, conclusive and binding upon Employee.
Except as provided in this paragraph, upon termination of employment with the
Company, one of its Subsidiaries (as defined in the Plan) or one of their
respective divisions, the Employee shall be entitled to receive only the number
of shares of Vested Deferred Stock as set forth in the vesting schedule set
forth in the second paragraph of this Section 2. Notwithstanding anything herein
to the contrary, the transfer of Employee’s employment from the Company to any
of its Subsidiaries or from one of the Company’s Subsidiaries to the Company or
another of the Company’s Subsidiaries in connection with a Distribution shall
not constitute a termination of employment for purposes of this Agreement, and
Employee’s employment will be deemed to continue for purposes of this Agreement
until otherwise terminated as provided herein. In particular, if Employee
transfers employment from the Company to any of its Subsidiaries or from one of
the Company’s Subsidiaries to the Company or another of the Company’s
Subsidiaries in connection with or in anticipation of the Distribution, such
transfer shall not constitute a termination of employment for purposes of this
Agreement, and Employee’s employment will be deemed to continue for purposes of
this Agreement until otherwise terminated as provided herein.

 

 



--------------------------------------------------------------------------------



 



The shares of Common Stock delivered to the Employee shall be from shares held
by the Company as treasury stock or from shares of Common Stock acquired by the
Company in the open market. Subject to the Employee’s election to defer, all
shares of Common Stock to be delivered to the Employee shall be delivered as
soon as administratively possible after the day after the corresponding
anniversary date or the Employee’s termination of employment under clause
(A)(ii) in the immediate foregoing paragraph, provided that the shares of Common
Stock to be delivered as set forth herein (not deferred shares) shall be
delivered no later than the 15th day of the third month following the end of the
Company’s first taxable year in which such shares become Vested Deferred Stock.
However, all shares of Common Stock shall be delivered as soon as
administratively possible after the occurrence of the events described in
clauses B(i) and B(ii) in the immediate foregoing paragraph, but no later than
ninety (90) days following the occurrence of such event (subject to the last
sentence of this paragraph), provided that the Employee shall have no right to
designate the calendar year in which the shares will be delivered. Tothe extent
shares of Common Stock have not been delivered hereunder prior to the date the
Employee has attained age fifty-five (55) and completed five (5) years of
employment, then thereafter any shares to be delivered hereunder shall be
delivered upon the earlier to occur of: (i) the corresponding anniversary date
set forth in the second paragraph of this Section 2, provided such Common Stock
shall be delivered no later than the 15th day of the third month following the
end of the Company’s first taxable year in which such anniversary date occurs,
or (ii) the date of the Employee’s termination of employment, provided such
Common Stock shall be delivered no later than ninety (90) days following the
Employee’s termination of employment and further provided that the Employee
shall have no right to designate the calendar year in which the shares will be
delivered. Notwithstanding the foregoing, if shares become deliverable by reason
of the Employee’s termination of employment following retirement or a Change in
Control and at the time of the Employee’s termination of employment the Employee
is a “specified employee” as defined in Section 409A of the Code (as defined
below), then the shares of Common Stock to be delivered shall be delivered on
the date which is six months after the date of the Employee’s termination of
employment.
3. Administration of the Award. The Committee shall administer the Award. The
Committee shall have complete and full discretion in the administration and
interpretation of the terms of the Award.
4. Right to Defer Payment of Award.
(a) Election to Defer Award. The Employee may elect to defer payment of the
Award otherwise due on the anniversary date set forth in Section 2 by completing
a written election and delivering such election to the Company at least one year
prior to the applicable anniversary date; provided however, that the completion
of such written election and the delivery of such election may be at an earlier
date as determined by the Committee or required by law to insure the validity of
such deferral. The deferral period elected cannot end prior to five (5) years
after an Award is otherwise due on an anniversary date set forth in Section 2.
At the end of the deferral period elected by the Employee (or within a certain
period of time after the last day of the deferral period as determined by the
Committee or required by law to insure the validity of the deferral), the
Company, consistent with Section 2 and subject to Section 6, 7 and 8 shall
deliver to the Employee shares of Common Stock equal in number to the number of
Vested Deferred Stock held in the Employee’s Deferred Stock Account.

 

 



--------------------------------------------------------------------------------



 



(b) Financial Hardship. A withdrawal from the Employee’s Deferred Stock Account
of Vested Deferred Stock shall be permitted prior to the termination of the
deferral period in the event that the Employee experiences an “unforeseeable
emergency” as such term in defined Section 409A(a)(2)(B)(ii) of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations issued therewith.
The Employee must apply to the Committee for an unforeseeable emergency
withdrawal and demonstrate that the circumstances being experienced were not
under the Employee’s control and constitute a real emergency, which is likely to
cause a severe financial hardship. The Committee shall have the authority to
require such medical or other evidence as it may need to determine the necessity
for the Employee’s withdrawal request. If such application for withdrawal is
permitted, the amount of such withdrawal shall be limited to an amount
reasonably necessary to satisfy the emergency need, and the Committee must take
into account any additional compensation available. If the Employee makes a
withdrawal, the amount of the Employee’s Deferred Stock Account under this Award
shall be proportionately reduced to reflect the withdrawal. Also, the
withholding requirements described in Section 7 shall also be effected before
the withdrawal. Notwithstanding anything in this Section 4(b) to the contrary,
any withdrawal for any unforeseeable emergency must comply with
Section 409A(a)(2)(B) of the Code.
5. No Rights as Stockholder. Employee shall have no rights as a stockholder with
respect to any shares of Common Stock covered by this Award until shares of
Common Stock are delivered to the Employee pursuant to the last paragraph in
Section 2 and Section 4. Until such time, Employee shall not be entitled to
dividends (except where the Employee’s Deferred Stock Account is adjusted
pursuant to the first paragraph of Section 2) or to vote at meetings of the
stockholders of the Company.
6. Compliance With Securities Laws. Prior to the receipt of any certificates for
shares of Common Stock pursuant to this Award, Employee (or Employee’s
beneficiary or legal representative upon Employee’s death or disability) shall
enter into such additional written representations, warranties and Awards as the
Company may reasonably request in order to comply with applicable securities
laws or with this Award.
7. Stock Ownership Guidelines. Employee (or Employee’s beneficiary or legal
representative upon the Employee’s death or disability) shall be bound by the
“Stock Ownership Guidelines” of the Company as may be in effect from time to
time.
8. Withholding. Any payment of Common Stock under this Award shall be subject to
applicable federal and state withholding requirements. Hence, unless the
Employee delivers a check to the Company equal to the required withholding, the
number of shares distributed shall be reduced to meet the Employee’s applicable
withholding requirements.
9. Designation of Beneficiary. The Employee shall be permitted to provide to the
Committee a beneficiary designation for receipt of his or her Award after death.
If the Employee fails to designate a beneficiary, or if the designated
beneficiary predeceases the Employee, the Award shall be paid to the deceased
Employee’s spouse, if living, or if such spouse is not living, to the deceased
Employee’s estate.

 

 



--------------------------------------------------------------------------------



 



10. Adjustments. In the event of any merger, reorganization, consolidation, sale
of substantially all assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure occurring after the effective date of this Award affecting
the Common Stock subject to this award, the Board shall adjust the number and
kind of shares of Common Stock subject to this Award so as to maintain the
proportionate number of shares subject to this award, and such adjustment shall
be conclusive and binding upon the Employee and the Company.
11. Non-Transferability.
(a) The Deferred Stock, the Deferred Stock Account and the Vested Deferred Stock
may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or
otherwise encumbered and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by a voluntary act of the
Employee or any agent of the Employee or by operation of law, shall be
recognized by, or be binding upon, or shall in any manner affect the rights of,
the Company, its successors or any agent thereof.
(b) No amounts payable under the Award shall be transferable by the Employee
other than by his designation of a beneficiary pursuant to Section 9. The
amounts payable under the Award shall be exempt from the claims of creditors of
the Employee and from all orders, decrees, levies and executions and any other
legal process to the fullest extent that may be permitted by law.
12. Amendments to Award. The Award may only be modified upon the mutual
agreement of the Company and the Employee.
13. Source of Benefit Payments. The payment of the Award to the Employee shall
be paid solely from the general assets of the Company. Until the actual delivery
of the shares of Common Stock, the Employee shall not have any interest in any
specific assets of the Company, including shares of Common Stock, under the
terms of the Award. The Award shall not be considered to create an escrow
account, trust fund or other funding arrangement of any kind, or a fiduciary
relationship between the Employee and the Company. Until such time of payment,
no shares of the Common Stock shall be set aside by the Company for the Award.
14. Successors and Assigns.
(a) This Award is personal to the Employee and without the prior written consent
of the Company shall not be assignable by the Employee except by will or the
laws of descent and distribution. This Award shall inure to the benefit of and
be enforceable by the Employee’s guardian and legal representatives.
(b) This Award shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 

 



--------------------------------------------------------------------------------



 



(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Award in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
15. Award Subject to Plan. This Award is subject to the terms of the Plan. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are hereby incorporated herein by reference. In the event of a conflict between
any terms and provisions contained herein and the terms or provisions of the
Plan, the applicable terms or provisions of the Plan will govern and prevail.
16. Governing Law. This Award shall be governed by and construed in accordance
with the internal laws of the State of Indiana without reference to principles
of conflict of laws. The captions of this Award are not part of the provisions
hereof and shall have no force or effect. This Award may not be amended or
modified except by a written Award executed by the parties hereto or their
respective successors and legal representatives.
17. Severability. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award.
18. No Waiver. The failure of the Employee or the Company to insist upon strict
compliance with any provision of this Award or the failure to assert any right
the Employee or the Company may have under this Award shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Award.
19. Entire Award. The Employee and the Company acknowledge that this Award
supersedes any prior agreement between the parties with respect to the subject
matter of this Award.
20. Counterparts. This Award may be executed in counterparts, which together
shall constitute one and the same original.
Effective Date: <date>

            HILL-ROM HOLDINGS, INC.
      By:           Perry Stuckey        Senior Vice President, Chief Human
Resources Officer          Accepted:        <Name>   

 

 